Action upon two promissory notes, and one other cause of action joined therewith, aided by attachment. Verdict and judgment on defendant's counterclaim, against the plaintiff, the sureties not being made parties, on the attachment bond for both actual and exemplary damages.
The appeal is by defendant from the ruling of the court denying her application for the taxation of reasonable attorney fees in the action. The recovery was on the bond, and the application should have been sustained, and a reasonable attorney fee allowed as a part of the costs in the case. Section 12090, Code, 1927;Peters v. Snavely-Ashton, 144 Iowa 147; Thielen v. Schechinger,211 Iowa 470.
The cause will be reversed and remanded to the court below, *Page 1289 
with directions to allow appellant a reasonable sum as attorney's fees, and to tax the same against the plaintiff as a part of the costs. — Reversed and remanded.